EXAMINER’S AMENDMENT
This action is in response to the amendment filed 2/17/2022.  Claims 1-8, 13-14, 17-19, 26 and 30 are pending.  Claims 1-2, 7, 13-14, 17, 26 and 30 have been amended.  Claims 15-16 have been cancelled.  Claims 1-8, 13-14, 17-19, 26 are allowed per this Examiner's Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 2/17/2022:  Applicant has amended the claims, and the objections and corresponding 35 USC § 112 rejections have been withdrawn.
 Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hanjen Yu (Reg. No. 79,864) on 3/1/2022.
The application has been amended as follows: 
Amend Claim 1 as follows:	1. A method performed by a network node in a home public land mobile network, HPLMN, of a user equipment, UE, comprising:	a visited public land mobile network, VPLMN, [[the]]a proof-of-presence indicator that represents the UE as being present in the VPLMN, the proof-of-presence indicator generated by the UE, by using a secret shared between the UE and at least the HPLMN;	verifying whether or not the UE is present in the VPLMN by determining whether or not the proof-of-presence indicator was generated by the UE using the shared secret; and	wherein generating the proof-of-presence indicator, at the UE, comprises generating verification information, wherein the verification information comprises a freshness value, and wherein the freshness value is updated only where a failure indication corresponding to an HPLMN verification is not received, by the UE, during a particular time duration after obtaining the proof-of-presence indicator from the VPLMN.
Amend Claim 26 as follows:	26. A network node of a home public land mobile network, HPLMN, of a user equipment, UE, the network node comprising:a visited public land mobile network, VPLMN, [[the]]a proof-of-presence indicator that represents the UE as being present in the VPLMN, the proof-of-presence indicator generated by the UE, by using a secret shared between the UE and at least the HPLMN;		verify whether or not the UE is present in the VPLMN by determining whether or not the proof-of-presence indicator was generated by the UE using the shared secret; and		wherein generating the proof-of-presence indicator, at the UE, comprises generating verification information, wherein the verification information comprises a freshness value, and wherein the freshness value is updated only where a failure indication corresponding to an HPLMN verification is not received, by the UE, during a particular time duration after obtaining the proof-of-presence indicator from the VPLMN.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 26, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a network node of a home public land mobile network (HPLMN) and the method performed by the node in which a proof-of-
Regarding claims 13 and 30, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a user equipment (UE) and the method performed by the UE in which a proof-of-presence indicator is generated while in a visited public land mobile network (VPLMN) and sent to a home public land mobile network (HPLMN) for verification using a secret (shared between the UE and the HPLMN) that was used to generate the proof-of-presence indicator, to determine if the proof-of-presence indicator is valid, the indicator including a “freshness value” that is also considered, and only updated at the UE when a failure of verification indication is not received by the UE from the HPLMN during a particular time duration, in the specific manner and combination as recited in claims 13 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anchan (US 2015/0078245 A1) is related to VPLMNs and HPLMNs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W SHEPPERD/
Examiner, Art Unit 2492
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492